Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered February 21, 1985, convicting him of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, we find that it is sufficient as a matter of law to support the defendant’s conviction for aiding and abetting in the sale of over nine ounces of cocaine (see, Penal Law § 15.05 [2]; §§ 20.00, 220.00 [1]; People v Barnes, 50 NY2d 375, 381). Moreover, upon the exercise of our factual review power, we *123are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review (see, People v Nuccie, 57 NY2d 818, 819) or without merit (see, People v Carter, 63 NY2d 530, 539; People v Davis, 44 NY2d 269, 277; People v Julian, 41 NY2d 340, 342-343; People v Piazza, 121 AD2d 573, 574, lv denied 68 NY2d 916). Mangano, J. P., Bracken, Kunzeman and Harwood, JJ., concur.